Citation Nr: 1630979	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  11-04 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1973 to January 1995, with confirmed service in Southwest Asia.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted. 

In April 2009, the Veteran claimed entitlement to service connection for a right knee disorder.  In a March 2010 notice of disagreement, the Veteran asserted that his right knee disorder was caused by overcompensating for his service-connected left knee disability.

In connection with November 2009 VA treatment, the Veteran reported decreased motion in the left knee status post a total knee arthroplasty and that right knee pain worsened and limited his ability to walk more than two blocks.  He was given a diagnostic impression of right knee osteoarthritis with a plan for a right total knee replacement.  May 2010 VA treatment records note the Veteran underwent a total right knee arthroplasty.

A VA physician noted in September 2010 that there was no convincing evidence that right knee degenerative joint disease developed while compensating for chronic left knee problems because degenerative joint disease can develop with no history of injury to a joint.

A September 2010 VA examination report indicates the Veteran injured his left knee in active service in the 1970s, that injury resulted in a total left knee arthroplasty in April 2009, his right knee pain began in 2007 and he underwent a total right knee arthroplasty in May 2010.  The Veteran reported continued bilateral knee pain that worsened with walking or prolonged flexing of the joints.  The examiner provided an impression of right knee status post total knee arthroplasty with continued inflammation and opined that it was unrelated to the left knee disability because the left knee injury occurred in the 1970s, right knee pain did not begin until 2007, and there were no records prior to 2007 of right knee problems.  The examiner explained that more than 30 years had passed between the in-service left knee injury and onset of right knee pain and that right knee problems would have begun earlier if the problems were caused by placing undo pressure on the right knee due to the left knee disability.  The examiner noted the September 2010 VA treatment note finding no evidence of a connection between the right and left knee disabilities was supportive of his conclusion.

The Board finds the September 2010 VA examination report to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA examiner did not provide an opinion with adequate supporting rationale as to whether the Veteran's right knee disorder was aggravated (permanently worsened) by the Veteran's service-connected left knee disability.  Rather, the September 2010 VA opinion only addressed whether the Veteran's left knee disability caused his right knee disability.  An additional opinion addressing whether the right knee disorder was aggravated by the left knee disability that accounts for all relevant evidence of record, to include the November 2009 VA treatment record indicating that right knee pain increased after a left knee surgery, is warranted.  

Further, the Board notes that the Veteran's service treatment records (STRs) raise the theory of entitlement to service connection for a right knee disorder on a direct basis.  Specifically, a June 1987 STR noted right knee pain for two days that began while playing softball with no swelling, discoloration, deformity, and full range of motion.  In addition, the Veteran reported a history of swollen or painful joints, including the knees, in an October 1994 report of medical history.  The subsequent VA opinion must therefore provide an opinion on whether the Veteran's right knee disorder is directly related to service.  

Finally, the Board finds the September 2010 VA examination report inadequate because the VA examiner relied, in part, on a finding that there were no records of right knee problems prior to 2007.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based on an inaccurate factual premise is not probative).  The examiner's opinion did not account for an August 2004 private treatment record that notes the presence of bilateral knee crepitus with range of motion and an assessment of degenerative joint disease of both knees, or the record of an April 2016 medical examination conducted in connection with a claim for Social Security Administration (SSA) disability benefits that notes the Veteran reported a 20 to 21 year history of knee problems secondary to a left knee injury.

Therefore, the claim must be remanded for a VA opinion on the etiology of the Veteran's right knee disability that addresses all theories of entitlement and is properly supported.

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent VA medical records from February 2016 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician who has not provided a prior opinion in this case and has sufficient expertise to determine the nature and etiology of the Veteran's right knee disorder.   

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's right knee disorder originated during service or is otherwise etiologically related to the Veteran's active service.  The examiner is directed to specifically comment on a June 1987 STR noting right knee pain for two days that began while playing softball and an October 1994 report of medical history that is positive for swollen or painful joints, to include the knees.

In addition, the examiner should provide an opinion regarding whether there is a 50 percent or better probability that the right knee disorder was caused or permanently worsened by the Veteran's service-connected left knee disability.  The examiner is directly to specifically comment on a November 2009 VA treatment record that indicates increased right knee pain after a left knee surgery.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



